¶59
Becker, J.*
(concurring) — I concur that there is no forum in which to challenge a site-specific rezone on the basis that it improperly allows urban growth to be located in a rural area. I am reluctant to hold that the superior *626court committed error when the court simply followed Wenatchee Sportsmen Ass’n v. Chelan County, 141 Wn.2d 169, 4 P.3d 123 (2000). But there is no statutory support for allowing a superior court to apply the Growth Management Act (GMA) (ch. 36.70ARCW) directly to a project permit. If a county’s comprehensive plan and development regulations are so weak that they cannot protect rural lands from urban density rezones and therefore do not comply with the GMA, the problem must be anticipated and brought before one of the Growth Management Hearings Boards.
¶60 Under the GMA, counties must adopt a comprehensive plan and development regulations. The development regulations must be consistent with and implement the county’s comprehensive plan. RCW 36.70A.040(3). The comprehensive plan must contain certain elements, including measures to protect the rural character of rural areas. RCW 36.70A.070(5)(c). The county must designate an urban growth area, outside of which growth can occur only if it is not urban in nature. RCW 36.70A.110. When a county’s comprehensive plan and development regulations comply with the GMA, then project permit decisions that are consistent with the plan and regulations will also comply with the GMA.
¶61 Here, the Kittitas County Commissioners decided it was consistent with their comprehensive plan to reclassify some 250 acres from the “Forest and Range” zone (where the minimum lot size is 20 acres) to the “R-3” zone (where the minimum lot size is 3 acres). The acreage in question, previously part of a timber company’s holdings that were broken into smaller tracts after being harvested, is located south of Cle Elum. Cecile Woods, a neighboring landowner, brought a land use petition asserting that the rezone was unlawful because it allowed for urban density in a rural area, contrary to the GMA.
¶62 Woods had good reason to think that the superior court was authorized by statute to decide whether the site-specific rezone complied with the GMA. According to *627Wenatchee Sportsmen, a party “must initially appeal a land use decision of the kind involved here” to either a Growth Management Hearings Board (growth board) or else to superior court under the Land Use Petition Act (LUPA), chapter 36.70C RCW. Wenatchee Sportsmen, 141 Wn.2d at 178. The growth boards have jurisdiction to review only comprehensive plans and development regulations for compliance with the GMA. They do not have jurisdiction to review site-specific rezones. Wenatchee Sportsmen, 141 Wn.2d at 178-79. Therefore, an argument that a particular site-specific rezone violates the GMA has to be “raised in a timely LUPA challenge to the rezone.” Wenatchee Sportsmen, 141 Wn.2d at 181.
f 63 The rural land in question in Wenatchee Sportsmen was rezoned in 1996 to “RR-1,” which permitted density of one dwelling per acre. The Sportsmen did not challenge the 1996 rezone. In 1998, the county approved a subdivision on this land with one-acre lots. The Sportsmen brought a LUPA challenge in superior court claiming that the subdivision impermissibly authorized urban growth outside the urban growth area boundary. On that basis, the superior court reversed the subdivision. But this court agreed with the developer that the Sportsmen were barred because they had not challenged the original rezone to the RR-1 designation. Because the original rezone was a project permit decision, they could not have challenged it by a petition to the growth board, but they could have done so in a timely LUPA petition brought within 21 days of the decision.
At that time a court reviewing the rezone decision could have considered whether the minimum density allowed by the RR-1 district was compatible with the IUGA.[14] If there is no challenge to the decision, the decision is valid, the statutory bar against untimely petitions must be given effect, and the issue of whether the zoning ordinance is compatible with the IUGAis no longer reviewable.
Wenatchee Sportsmen, 141 Wn.2d at 181-82.
*628¶64 Cecile Woods did exactly what Wenatchee Sportsmen directed her to do: she challenged the site-specific rezone decision in a LUPA petition within the 21-day time limit. She did not wait until the rezone led to an actual plat approval. The trial court read Wenatchee Sportsmen and concluded, reasonably, that Woods had come to the correct forum to allege that the rezone was incompatible with the urban growth boundary.
¶65 The majority characterizes Wenatchee Sportsmen as having decided “only the narrow question” of whether the 1998 land use petition was a collateral challenge to the 1996 rezone decision. Majority at 611. I do not think the rest of the opinion can be so easily pushed aside. The underlying premise was that there must be some forum for reviewing county decision making for lack of compliance with the GMA — either the growth board or, if not, then the superior court. If the county decision is a development regulation such as a zoning ordinance, then the appropriate forum will be the growth board. But according to Wenatchee Sportsmen, when the county decision is a site-specific rezone, the superior court is the appropriate forum because the growth board does not have jurisdiction.
¶66 One application of Wenatchee Sportsmen is found in Somers v. Snohomish County, 105 Wn. App. 937, 21 P.3d 1165 (2001). As in Wenatchee Sportsmen, the issue in Somers was the lawfulness of a subdivision located outside an urban growth area. The county approved the subdivision because it was in compliance with a residential zone (R-20,000) that was already applicable to the property at the time the application vested in 1994. Somers should have petitioned the growth board for a ruling that the R-20,000 zone in a rural area is an improper development regulation under the GMA. Instead, just as in Wenatchee Sportsmen, Somers waited until the zoning led to a subdivision, then filed a LUPA petition challenging the subdivision approval. This he was not permitted to do. His LUPA petition was a collateral attack upon a zoning ordinance that could have been earlier subjected to review by the growth board. *629“Although the Somers’ LUPA petition does not expressly challenge the underlying zoning as contrary to the GMA, it does so implicitly.” Somers, 105 Wn. App. at 945.
¶67 Respondents argue that Woods likewise implicitly challenges the underlying zoning. They say her LUPA petition is a disguised attack on the R-3 zone that she should have raised earlier with the growth board. But factually, this case is not like Somers. The underlying zoning applicable to the property was Forest and Range with a minimum lot size of 20 acres. Woods was satisfied with that zoning and had no reason to challenge it as violating the GMA.
¶68 And she also had no reason to petition the growth board to do away with the R-3 zone. The R-3 zone in Kittitas County is merely the ordinance defining the uses and densities permitted in land zoned R-3. Woods has no objection if the county applies the R-3 zone to land in unincorporated areas within the urban growth areas. What Woods contests is the county’s decision to apply the R-3 zone to the subject site, outside the urban growth area.
¶69 The comprehensive plan designated all lands outside the urban growth areas as “Rural.” The plan’s description of the Rural Lands does not identify R-3 zoning or any other zoning classification as desirable for new development in the Rural Lands. It simply recognizes R-3, along with Forest and Range and several other classifications, as among the zones represented by existing land use patterns in the Rural Lands. There is no statement in the comprehensive plan that the county planned to allow more R-3 development to occur in the future, much less any criteria defining where it might occur. Only when the owners proposed a rezone did it become apparent that the R-3 zone had, as the trial court put it, “the potential to turn a rural area into an area of urban growth densities.”15 The rezone was the first and only time that the actual change of density *630on the subject site could have been challenged by adjacent property owners or the community as violating the GMA.
¶70 As this case demonstrates, the ad hoc nature of a site-specific rezone can make it something of a loose cannon. If Kittitas County had adopted an area-wide zoning ordinance attaching the R-3 zone to a broader area of logged-off lands in northern Kittitas County, that would have presented a situation like in Somers. Woods would have been put on notice that R-3 subdivisions would be approved on her neighboring lands, and she could have tried to prevent that from happening by asking the growth board to determine that the ordinance violated the GMA. It is anomalous that a decision to attach the R-3 zone to a single parcel of 250 acres would not also be subject to review for GMA compliance; obviously, a series of such rezones, parcel by parcel, will eventually add up and have the same effect as an area-wide zoning ordinance. In this light, it is a fair reading of Wenatchee Sportsmen that when a rezone allows urban densities that the county did not specifically plan for and neighbors had no reason to anticipate, its compliance with the GMA is an issue that can be raised in a LUPA petition. Because Somers does not involve a site-specific rezone, it does not necessarily point to a different conclusion.
¶71 Nevertheless, I believe the majority correctly analyzes the statute. It has become increasingly clear that there simply is no statutory provision allowing the GMA to be applied directly to a specific site at the project permit level. Every time a superior court has reversed a county project permit decision on the basis of noncompliance with the GMA, our appellate courts have reinstated the county decision. See, e.g., Ass’n of Rural Residents v. Kitsap County, 141 Wn.2d 185, 4 P.3d 115 (2000); Caswell v. Pierce County, 99 Wn. App. 194, 992 P.2d 534 (2000); Somers, 105 Wn. App. at 937. An allegation that a county decision violates the GMA by allowing urban growth in a rural area cannot be decided in a LUPA petition — even if, like a site-specific rezone, the decision is incapable of being appealed to the *631growth board. To the extent that Wenatchee Sportsmen states that the GMA issue can be raised in a LUPA petition, it is incorrect. And to the extent that such a statement in Wenatchee Sportsmen is an actual holding (as opposed to mere dicta), the court should overrule that aspect of the case as being not only incorrect but harmful.16
¶72 The harm lies in the prospect of inconsistent interpretation and application of the GMA. The harm of inconsistency may not exist here because the ruling Woods sought from the superior court, that the GMA requires a five-acre minimum lot size for rural development, can easily be recognized as consistent with decisions by all three growth boards. But in another case, nothing would prevent a LUPA petitioner from arguing, and a trial court from deciding, that to protect the rural character of a particular area, the minimum lot size had to be at least 10 acres. And the two different lines of authority, one arising from the regional growth board and one from the local court, would bring chaos to a county’s administration of its obligations under the GMA.
¶73 The eastern Washington board recently responded to a petition alleging that the Kittitas County comprehensive plan as amended in 2006 was in violation of the GMA for failing to eliminate densities greater than one dwelling unit per five acres in the rural area. Kittitas County Conservation v. Kittitas County, No. 07-1-0004c, Final Dec. and Order 6, E. Wash. Growth Mgmt. Hr’gs Bd. (Aug. 20, 2007). Relying on extensive research and study conducted by all three boards, the board found that the density allowed by the R-3 zone was an urban density. Kittitas County Conservation, No. 07-1-0004c, Final Dec. and Order at 17. The board also found that Kittitas County had “failed to adopt specific, directive policies in the CP [Comprehensive Plan] for determining when and where rezone applications should be approved.” Kittitas County Conservation, *632No. 07-1-0004c, Final Dec. and Order at 83. As a result, the plan has been remanded to the county with directions to solve these and other problems in a way that complies with the GMA. Kittitas County Conservation, No. 07-1-0004c, Final Dec. and Order at 85.
¶74 Unfortunately for Woods, the board’s decision is prospective in application and will not reverse the site-specific rezone to neighboring forest land that prompted the filing of her LUPA petition. But the board’s decision does demonstrate that the jurisdiction of the growth boards provides an opportunity to plug what would otherwise be a big loophole undermining the intent of the GMA. While there is no forum that can overturn a site-specific rezone as being in violation of the GMA, a county with weak standards governing rezones is subject to enforcement action by the growth board for failing in its obligation to take measures protecting the rural character of its rural lands. RCW 36.70A.070(5)(c). This mechanism is not self-executing and it is not a fail-safe antidote to sprawl. But it does create an avenue for review that in the long run is likely to produce more consistent and predictable GMA case law than the alternative of review under LUPA.

 Judge Mary Kay Becker is serving as a justice pro tempore of the Supreme Court pursuant to Washington Constitution article IV, section 2(a).


 Interim Urban Growth Area.


 Br. of Resp’t at 37.


 Before a decision may be overruled, it must be shown to be both incorrect and harmful. 1000 Friends of Wash. v. McFarland, 159 Wn.2d 165, 176, 149 P.3d 616 (2006).